CALHOUN, J.
The offense is theft; the punishment, confinement in the penitentiary for seven years.
No bills, of exception are found in the record. Notice of appeal was given and entered of record on December 23, 1931. The statement of facts was filed in the trial court on April 25, 1932, which was more than ninety days after notice of appeal was given. This was too late under the provisions of article 760, C. C. P. Davis v. State, 105 Tex. Cr. R. 348, 287 S. W. 1100. However, we have read the statement of facts, and if we had been authorized to consider same, we would feel constrained to hold the evidence sufficient to support the conviction.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.